Citation Nr: 0112824	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin condition 
secondary to exposure to Agent Orange, or some other 
herbicide.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  He served in the Republic of Vietnam from August 
1969 to August 1970.

This appeal arises from an August 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the appellant's claim for 
service connection for skin condition secondary to exposure 
to Agent Orange, or some other chemical agent. 


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
nexus between a skin disorder and any incident of service.  

2.  A skin disorder was not manifest during service and 
competent evidence attributing the disorder to service has 
not been presented.


CONCLUSION OF LAW

A skin condition was not incurred or aggravated during active 
duty, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991); Veterans 
Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000).  In this case, the 
veteran has been afforded a VA skin examination, an 
etiological opinion has been obtained, VA and non-VA medical 
records have been obtained, and there is no allegation that 
relevant medical records exist which are obtainable and which 
have not been associated with the claims file.  In this 
regard, the RO attempted to obtain records of private medical 
treatment from a physician identified as "Dr. Callendar" in 
June 1998, and in June and August of 1998 the RO advised the 
veteran that it was his ultimate responsibility to obtain his 
medical records.  The Board is therefore satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist.

The veteran essentially asserts that he has a skin condition 
as a result of exposure to Agent Orange, or some other 
chemical agent, during his service in the Republic of 
Vietnam.  The veteran's discharge (DD Form 214) states that 
he served in the Republic of Vietnam from August 1969 to 
August 1970.  

The veteran's service medical records include a separation 
examination report, dated in February 1971, which shows that 
the veteran's skin was clinically evaluated as normal.  An 
accompanying report of medical history shows that he denied 
having any skin diseases, and that he did not otherwise self-
report any skin symptoms.  The remainder of the veteran's 
service medical records are negative for any complaints, 
treatment or diagnosis of a skin condition.

Post-service medical records include reports from Dr. 
Bologna, dated between 1991 and 1998.  The earliest report is 
dated in January 1991, and shows that the veteran was treated 
for a two-week history of a rash on his buttocks and thighs, 
and that he reported that he had "no previous history."  
Thereafter, he periodically received treatment for rashes on 
various parts of his body.  The  diagnoses were contact 
dermatitis.  

A VA outpatient treatment report, dated in May 1998, shows 
that the veteran sought treatment for complaints of a rash on 
his face and groin which he stated dated back a "few 
years," and that he reported that he had been exposed to 
Agent Orange.  On examination, the examiner indicated that 
the veteran had a fine macular/papular rash over all skin 
creases and folds.  The assessment was dermatosis.  VA 
outpatient treatment reports, dated between June 1998 and 
October 1999, show that the veteran periodically received 
treatment for itching of the face, hands, feet, groin and 
other areas.  The assessments were tinea manus, tinea cruris, 
tinea pedis and irritant dermatitis of the hands.  

A report from the Family Medical Center (FMC), dated in March 
1998, shows that the veteran was examined in relation to a 
job application, and that he denied a skin condition or 
chronic rash.  On examination, the skin was normal.  

A VA skin examination report, dated in July 1998, shows that 
the veteran reported a nine-year history of skin symptoms.  
He stated that his symptoms included eczema on his feet, 
hands and axillae, contact dermatitis on his feet from his 
shoes, tinea cruris, dermographism, scratching followed by 
welts, and swelling of his mouth and lips.  The examiner 
stated that there was no known association between the 
veteran's symptoms and exposure to Agent Orange.  Photographs 
of the veteran's skin were taken and are associated with the 
claims file.  

A review of the veteran's written statements, and the 
transcript from his hearing, held in December 1999, shows 
that he asserts that he began having skin rashes in about 
1980.  He further asserts that his skin symptoms are the 
result of exposure to Agent Orange during his service in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (2000).  In addition, disease associated 
with exposure to certain herbicide agents, listed in 
38 C.F.R. § 3.309, will be considered to have been incurred 
in service under the circumstances outlined in that section 
even though there is no evidence of such disease during the 
period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

With regard to the possibility of service connection for a 
skin condition on a basis other than exposure to Agent 
Orange, the Board finds that service connection is not 
warranted.  The veteran was never treated for skin symptoms 
during service, and no skin symptoms were complained of, or 
noted, in his separation examination report.  Rather, the 
skin was normal.  The first post-service record of a skin 
condition is found in Dr. Bologna's January 1991 report.  At 
that time the veteran denied a long history of skin problems.  
In addition, this report comes approximately 20 years after 
separation from service.  There is no medical evidence or 
opinion that links a current skin disorder with service.  We 
also note that the veteran has not claimed that he had a skin 
disorder since service.  In fact, he testified that it 
started in 1980.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection (on a basis other than exposure to Agent 
Orange, or some other herbicide, during service) must be 
denied.  

The claim that the veteran's skin condition is secondary to 
exposure to Agent Orange is also not warranted.  First, he 
has not been diagnosed with a disease that is recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
as a matter of law, the veteran cannot receive the benefit of 
a rebuttable presumption that he has a skin disorder that was 
caused by his exposure to Agent Orange.  

Second, in McCartt v. West, 12 Vet. App. 164 (1999), the 
Court held that in the absence of the presence of a disease 
listed in 38 C.F.R. § 3.309(e), a veteran is not entitled to 
a presumption of Agent Orange exposure.  In this case, the 
veteran's exposure to Agent Orange has not been verified, and 
even assuming arguendo that he was exposed during his 
service, there is no competent medical evidence in the record 
showing that the veteran currently has a skin disorder that 
is related to exposure to Agent Orange, or some other 
herbicide, during service.  Rather, when the question was 
addressed, the examiner determined that he knew of no known 
association between the identified disorder and Agent Orange.  
The Board therefore finds that that the preponderance of the 
evidence is against the claim for a skin disorder secondary 
to exposure to Agent Orange, or some other herbicide, during 
service, and his claim must be denied. 

The central questions here involve causation.  Lay persons 
untrained in the fields of medicine are not competent to 
offer an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments do 
not provide a factual predicate upon which service connection 
may be granted.  

In reaching its decision, the Board has considered the 
veteran's arguments.  However, he has stated that he first 
experienced skin symptoms in 1980, and he has not asserted 
that he has had a continuity of skin symptoms since his 
service.  His skin symptoms are of a type to which lay 
observation is competent to identify its existence.  However, 
the veteran is not competent to diagnose his skin disorder or 
opine as to its etiology.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Since the veteran has 
not claimed that the disorder was present in service, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.


ORDER

Service connection for a skin condition is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

